Exhibit 10.1



 
 


 

 

ST. JUDE MEDICAL, INC.

 

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

(AS ADOPTED ON DECEMBER 15, 2008)

 


 
 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section 1.

Purpose

1

 

 

 

Section 2.

Definitions

1

 

 

 

Section 3.

Eligibility

2

 

 

 

Section 4.

Administration

2

 

 

 

 

(a)  Timing of Designations

2

 

(b)  Adjustments

2

 

(c)  Certifications

2

 

 

 

Section 5.

Financial Performance Goals

2

 

 

 

Section 6.

Payment of Incentive Compensation; Nonassignability

3

 

 

 

Section 7.

No Right To Continued Employment

3

 

 

 

Section 8.

Amendment and Termination

3

 

 

 

Section 9.

Shareholder Approval of Plan

3

 

i


--------------------------------------------------------------------------------


ST. JUDE MEDICAL, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

(AS ADOPTED ON DECEMBER 15, 2008)

Section 1.

Purpose.

The Plan is designed to attract, retain and reward highly qualified executives
who are important to the Company’s success and to provide incentives relating
directly to the financial performance and long-term growth of the Company.

Section 2.

Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)       “Board” shall mean the Board of Directors of St. Jude Medical, Inc.

(b)       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

(c)       “Committee” shall mean the Compensation Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.
Each member of the Committee shall be an “outside director” within the meaning
of Section 162(m) of the Code.

(d)       “Company” shall mean St. Jude Medical, Inc., a Minnesota corporation,
or any successor corporation and any other corporation in which St. Jude
Medical, Inc. controls, directly or indirectly, 50% or more of the combined
voting power of all classes of voting securities.

(e)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(f)        “Executive Officer” shall mean any officer of the Company subject to
the reporting requirements of Section 16 of the Exchange Act.

(g)       “Incentive Compensation” shall mean the cash incentive awarded to a
Participant pursuant to terms and conditions of the Plan.

(h)       “Participant” shall mean any Executive Officer and any other employee
or class of management employees of the Company as may be designated by the
Committee.

(i)        “Plan” shall mean this St. Jude Medical, Inc. Management Incentive
Compensation Plan, as amended from time to time.

(j)        “Salary” shall mean the direct gross (as opposed to taxable)
compensation earned by the Participant as base salary during the fiscal year,
excluding any and all commissions, bonuses, incentive payments payable during
the fiscal year, and other similar payments.


--------------------------------------------------------------------------------


Section 3.

Eligibility.

Each fiscal year, the Committee shall designate those employees of the Company,
including Executive Officers, who are eligible to receive Incentive Compensation
under this Plan for the fiscal year.

Section 4.

Administration.

The awards under the Plan shall be based on the attainment of financial
performance goals for the fiscal year, as determined for each Participant by the
Committee. From time to time, the Committee may designate an award granted
pursuant to the Plan as an award of “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code (a “Qualified Performance
Award”). The Committee shall administer the Plan and shall have full power and
authority necessary to construe, interpret and administer the Plan to comply
with the requirements of Section 162(m) of the Code. The Committee’s decisions
shall be final, conclusive, and binding upon all persons. Except with respect to
Incentive Compensation payable to Executive Officers or any other employee who
is a “covered employee” within the meaning of Section 162(m) of the Code, the
Committee may delegate the establishment of performance goals, and the general
powers of the Committee described above with respect to the Plan, to the Chief
Executive Officer of the Company.

(a)       Timing of Designations.  Not later than 90 days after the beginning of
a fiscal year, the Committee shall: (i) determine the percentage of the
Participant’s Salary that may be awarded as Incentive Compensation for the
fiscal year, up to a maximum award under the Plan of the greater of $3,000,000
or 1.5% of the Company’s consolidated after tax net profits for the fiscal year;
(ii) determine the Participants eligible to participate in the Plan for the
fiscal year; (iii) determine financial performance goals as set forth in Section
5 herein for each Participant on which Incentive Compensation will be paid; (iv)
determine each Participant’s Incentive Compensation for the fiscal year; and (v)
determine the frequency at which each Participant’s Incentive Compensation will
be paid when attained.

(b)        Adjustments.  Notwithstanding any provision of the Plan to the
contrary, the Committee in its sole discretion may adjust the amount payable
pursuant to an award; provided, however, that (1) the Committee may adjust
downwards (but not upwards) the amount payable pursuant to a Qualified
Performance Award, and (2) the Committee may not waive the achievement of the
applicable performance goals established for a fiscal year with respect to a
Qualified Performance Award, except in the case of the death or disability of
the Participant or a change in control of the Company.

(c)       Certifications.  The Committee shall certify in writing prior to
commencement of payment of the Incentive Compensation that the performance goal
or goals under which the Incentive Compensation is to be paid has or have been
achieved.

Section 5.

Financial Performance Goals.

With respect to any Participant who is an Executive Officer or a “covered
employee” within the meaning of section 162(m) of the Code, the Committee shall
establish performance goals based on the price of the Company’s common stock,
the Company’s earnings per share,

 

2


--------------------------------------------------------------------------------


market share, sales, return on equity, asset management or the expenses or
profitability of the Company or any division or subsidiary, or any combination
of such goals for the fiscal year, or a portion thereof. For employees other
than Executive Officers, subjective, individual performance goals may also be
established. Any performance goal shall be established in a manner such that a
third party having knowledge of the relevant performance results could calculate
the amount to be paid to the Participant. Any such goal shall be established
when the outcome of the goal is substantially uncertain. The Incentive
Compensation may be paid in whole or in part upon the attainment of any one of
the goals. Any performance goals that relate to Qualified Performance Awards
shall comply with the applicable requirements of Section 162(m) of the Code and
any regulations promulgated thereunder.

With respect to any Participant other than an Executive Officer or any other
employee who is a “covered employee” within the meaning of Section 162(m) of the
Code, the Committee may establish performance goals based on criteria other than
the financial performance of the Company specified above.

Section 6.

Payment of Incentive Compensation; Nonassignability.

The Incentive Compensation shall be paid only upon certification of the
attainment of the pre-established performance goals by the Committee. Such
Incentive Compensation shall be paid within 90 days of the end of the fiscal
year, but any Participant who is eligible to participate in the Company’s
deferred compensation plan may elect to defer part or all of such Incentive
Compensation under such plan. No Incentive Compensation or any other benefit
under the Plan shall be assignable or transferable by the Participant during the
Participant’s lifetime.

Section 7.

No Right To Continued Employment.

Nothing in the Plan shall confer upon any employee any right to continue in the
employ of the Company or shall interfere with or restrict in any way the right
of the Company to discharge an employee at any time for any reason whatsoever,
with or without cause.

Section 8.

Amendment and Termination.

The Committee may amend, modify, suspend or terminate the Plan for the purpose
of meeting or addressing any changes in legal requirements or for any other
purpose permitted by law. The Committee will seek shareholder approval of any
amendment determined to require shareholder approval or to be advisable under
the regulations of the Internal Revenue Service or other applicable law or
regulation.

Section 9.

Shareholder Approval of Plan.

Any Qualified Performance Award shall be null and void and have no effect
whatsoever unless the Plan shall have been approved by the shareholders of the
Company at the Company’s 2009 Annual Meeting of Shareholders. No Qualified
Performance Award shall be granted more than five years after such meeting of
shareholders unless the shareholders have re-approved the Plan to the extent
required by Section 162(m) of the Code.

 

3


--------------------------------------------------------------------------------